4665 Nesconset Hwy.
Port Jefferson Station, NY 11776

 

Télephone: (631) 642-1600
Fax: (631) 642-9281

VIA Overnight Mail and Pro se office

Chambers of the Hon. Joseph F. Bianco, USDJ
United States District Court

Eastern District of New York

100 Federal Plaza

Central Islip, New York 11722

ARIF 8S. IZMIRLIGIL, D.D.S.

'
whl en
us ~ waa

~-

% DEE 26 ang

LONG ISLAND OFFicE

December 11, 2018

pot F R44 YS)

RE: Dr. Izmirligil v. Select Portfolio, Inc, et al, Case No: 17-cv-0657

Dear Hon. Bianco:

I am the plaintiff, currently acting pro se on the above captioned action, and respectfully
informing your Honor — as per your Honor's October 18, 2018 order- that I have retained Dahiya Law
Offices, LLC to represent me in the subject litigation, and Mr Karamvir Dahiya, Esq will become
attorney on the record on or around December 18, 2018, before the final date of STAY, as per your

Honor's direction.

Additionally, I respectfully inform your Honor that I am filing my "Supplemental Verified
Complaint" against the same defendant SPS, Inc based on its RESPA and FDCPA violation, today, due
to the possible "Statute of Limitation " issue — although your Honor granted my request to amend the
above captioned action — where my two (2) actions may be consolidated pursuant to Local Rule
50.3.1(e) (Assignment of Related Cases), since I am currently acting as pro se in the both cases, and
that also helps the Judiciary saving time in proceeding of both related actions.

CC:
Dahiya Law Offices, LLC

Eckert Seamans, LLC
Attomeys for SPS, Inc.

Carlton Fields
Attorneys for Insurance Defendants

Respectfully Submitted

del
Dr. AriWS. Ierirligil

15 Sailors Court

Miller Place, NY 11764
(631)928- 7660
yesizm@aol.com

 

RECEIVED
DEC 21 2018
ZDNY PRO SE OF Fick
